Title: From James Madison to Thomas Jefferson, 29 June 1807
From: Madison, James
To: Jefferson, Thomas



29 June 1807

a free use of their harbors & waters, the means of refitting & refreshment, of succour to their sick & suffering have at all times and on equal principles, been extended to all; and this too while the officers of one of the belligerents recd. among us were in a continued course of insubordination to the laws, of violence to the persons of our Citizens, and of trespasses on their property.  These abuses of the laws of hospitality have become habitual to Commanders of British armed Ships hovering on our coasts and frequenting our harbours.  They have been the subject of repeated representations to their Govt.: assurances have been given that proper orders should restrain them within the limit of the rights & the respect due to a friendly nation: but these assurances have been without effect; nor has a single instance of punishment of past wrongs taken place.  Even the murder of a Citizen peaceably pursuing his occupation within the limits of our jurisdiction has been stamped with impunity; and omitting late insults as gross as language could offer, the public sensibility has at length been brought to a serious crisis by an act transcending all former outrages.  A frigate of the U. S. which had just left her port on a distant service, trusting to a state of peace & therefore unprepared for defence, has been surprized and attacked by a vessel of superior force, being one of a squadron then lying in our waters to cover the transaction, & has been disabled for service with the loss of a number of men killed & wounded;. This enormity was not merely without provocation or any justifiable cause; it was committed with the avowed & insulting purpose of violating a Ship of war under the American flag, and taking from her by force a part of her crew; a pretext the more flagrant as the British Commander was not unapprized that the seamen in question were native Citizens of the U. States.  Having effected her lawless & bloody purpose, returned immediately to anchor with her Squadron within our jurisdiction.  Hospitality under such circumstances ceases to be a duty; it becomes a degradation; and a continuance of it with such uncontrouled abuses, would tend only, by multiplying injuries & irritations, to bring on a rupture which it is the interest, and it is hoped the inclination of both nations to avoid.  In this light the subject can not but present itself to the British Govt.; and strengthen the motives to an honorable reparation for the wrong which has been done, and to that effectual controul of its naval commanders, which alone can justify the Govt. of the U. S. in the exercise of those hospitalities which it is constrained to discontinue, and maintain undiminished all the existing relations between the two nations.
